DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-11, in the reply filed on 10/4/2021 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a thickness” in line 3. It is not clear whether the limitation refers to a thickness of the second ferromagnetic layer. For examination purposes, claim 5 is considered as reciting: wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after the second layer is provided, the second thickness being equal to or greater than 89% of the first thickness. 
Claim 8 recites the limitation “a thickness” in line 3. It is not clear whether the limitation refers to a thickness of the second ferromagnetic layer. For examination purposes, claim 8 is considered as reciting: wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after the second layer is provided, the second thickness being equal to or greater than 89% of the first thickness. 
Claim 11 recites the limitation “a thickness” in line 3. It is not clear whether the limitation refers to a thickness of the second ferromagnetic layer. For examination purposes, claim 11 is considered as reciting: wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after the second layer is provided, the second thickness being equal to or greater than 89% of the first thickness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eeh (US 2019/0296226).
Regarding claim 1, Eeh discloses, in FIG. 14 and in related text, a magnetoresistive memory device comprising: 
a first ferromagnetic layer (150); 
a first layer (122, diffusivity adjusting oxide X-O); 
a first insulator (140) between the first ferromagnetic layer (150) and the first layer (122); 
a second ferromagnetic layer (130) between the first insulator (140) and the first layer (122); and 
a second layer (121, rare-earth oxide RE-O) between the second ferromagnetic layer (130) and the first layer (122), the second layer being in contact with the second ferromagnetic layer and the first layer (see Eeh, [0047], [0050]-[0051], [0055], [0098]-[0100],[0124]).
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) and the second layer (121, rare-earth oxide RE-O) are metal oxide layers (see Eeh, [0050]-[0051]). 
Eeh does not explicitly disclose that the first layer is stoichiometric metal oxide layer; the second layer is non-stoichiometric metal oxide layer. Eeh does not explicitly disclose the limitations “a stoichiometric first layer; a non-stoichiometric second layer.” 
However, the limitations would have been obvious, since stoichiometry of a metal oxide is the relative quantity or concentration of metal atoms in the metal oxide, and generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eeh (US 2019/0296226) in view of Wang (US 2015/0188048) and Liu (US 2018/0323371).
Regarding claim 1, Eeh discloses, in FIG. 14 and in related text, a magnetoresistive memory device comprising: 
a first ferromagnetic layer (150); 
a first layer (122, diffusivity adjusting oxide X-O); 
a first insulator (140) between the first ferromagnetic layer (150) and the first layer (122); 
a second ferromagnetic layer (130) between the first insulator (140) and the first layer (122); and 
a second layer (121, rare-earth oxide RE-O) between the second ferromagnetic layer (130) and the first layer (122), the second layer being in contact with the second ferromagnetic layer and the first layer (see Eeh, [0047], [0050]-[0051], [0055], [0098]-[0100], [0124]).
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) is a metal oxide layer that functions to prevent diffusion (see Eeh, [0051]).

Wang teaches an oxide diffusion barrier layer is stoichiometric oxide (see Wang, [0063], [0069]). Thus Wang together with Eeh teaches a stoichiometric first layer.
Eeh and Wang are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a stoichiometric first layer, as taught by Wang, in order to provide stronger diffusion barrier properties (see Wang, [0069]).
Eeh discloses that the second layer (121, rare-earth oxide RE-O) is an intermediate metal oxide layer on top of a ferromagnetic layer (130) in a magnetic memory device (see Eeh, FIG. 14, [0124]).
Eeh does not explicitly disclose the second layer is non-stoichiometric. Eeh does not explicitly disclose a non-stoichiometric second layer.
Liu teaches a non-stoichiometric intermediate metal oxide layer (15) on top of a ferromagnetic layer (14) in a magnetic memory device (see Liu, [0039], [0042]). Thus Liu together with Eeh teaches a non-stoichiometric second layer.
Eeh and Liu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a non-stoichiometric second layer, as taught by Liu, in order to lower the contribution to the resistance x area value of the magnetic device (see Liu, [0042]).
Regarding claim 2, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses wherein the second layer (121, rare-earth oxide RE-O) includes one or more of respective nitrides and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd (see Eeh, [0050]).
Regarding claim 3, Eeh in view of Wang and Liu teaches the device of claim 2.
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) includes oxide of Al, Si, Ca, Ti, V, or Cr (see Eeh, [0051]). Wang teaches a stoichiometric first layer (see discussion on claim 1 above). Thus Wang together with Eeh teaches wherein 20the first layer includes one or more of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 4, Eeh in view of Wang and Liu teaches the device of claim 2.
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) includes oxide of Al, Si, Ca, Ti, V, or Cr (see Eeh, [0051]). Wang teaches a stoichiometric first 2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 5, Eeh in view of Wang and Liu teaches the device of claim 2.
Eeh discloses the second ferromagnetic layer (130) (see Eeh, FIG. 14, [0124]).
Eeh in view of Wang and Liu does not explicitly teaches the process step “a thickness equal to or greater than 89% a thickness before the second layer is provided” of the product-by-process limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” of claim 5 (note that the process step describes providing the second layer and changing thickness of the second ferromagnetic layer). 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the stoichiometric first layer (see page 16 of the specification of the instant application). Since Eeh in view of Wang and Liu already teaches the stoichiometric first layer, the limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” is obvious over Eeh in view of Wang and Liu.
Regarding claim 6, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) includes oxide of Al, Si, Ca, Ti, V, or Cr (see Eeh, [0051]). Wang teaches a stoichiometric first layer (see discussion on claim 1 above). Thus Wang together with Eeh teaches wherein 20the first layer includes one or more of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 7, Eeh in view of Wang and Liu teaches the device of claim 1.
2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 8, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses the second ferromagnetic layer (130) (see Eeh, FIG. 14, [0124]).
Eeh in view of Wang and Liu does not explicitly teaches the process step “a thickness equal to or greater than 89% a thickness before the second layer is provided” of the product-by-process limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” of claim 5 (note that the process step describes providing the second layer and changing thickness of the second ferromagnetic layer). 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the stoichiometric first layer (see page 16 of the specification of the instant application). Since Eeh in view of Wang and Liu already teaches the stoichiometric first layer, the limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” is obvious over Eeh in view of Wang and Liu.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eeh (US 2019/0296226) in view of Wang (US 2015/0188048) and Liu (US 2018/0323371).
Regarding claim 9, Eeh discloses, in FIG. 14 and in related text, a magnetoresistive memory device comprising: 
a first ferromagnetic layer (150);  - 25 – 
a first layer (122, diffusivity adjusting oxide X-O);  
5a first insulator (140) between the first ferromagnetic layer (150) and the first layer (122); 

a second layer (121, rare-earth oxide RE-O) between the second 10ferromagnetic layer (130) and the first layer (122), the second layer including one or more of respective nitrides and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd (see Eeh, [0047], [0050]-[0051], [0055], [0098]-[0100],[0124])
Eeh discloses that the first layer (122, diffusivity adjusting oxide X-O) is a metal oxide layer that includes oxides of Al, Si, Ca, Ti, V, or Cr, and functions to prevent diffusion (see Eeh, [0051]).
Eeh does not explicitly disclose that the first layer is stoichiometric. Eeh does not explicitly disclose a stoichiometric first layer including one or more of B2O3, MgO, A12O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite.
Wang teaches an oxide diffusion barrier layer is stoichiometric oxide (see Wang, [0063], [0069]). Thus Wang together with Eeh teaches a stoichiometric first layer including one or more of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Eeh and Wang are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Wang because they are from the same field of endeavor.
2O3, MgO, A12O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, as taught by Wang, in order to provide stronger diffusion barrier properties (see Wang, [0069]).
Eeh discloses that the second layer (121, rare-earth oxide RE-O) is an intermediate metal oxide layer on top of a ferromagnetic layer (130) in a magnetic memory device (see Eeh, FIG. 14, [0124]).
Eeh does not explicitly disclose the second layer is non-stoichiometric. Eeh does not explicitly disclose a non-stoichiometric second layer.
Liu teaches a non-stoichiometric intermediate metal oxide layer (15) on top of a ferromagnetic layer (14) in a magnetic memory device (see Liu, [0039], [0042]). Thus Liu together with Eeh teaches a non-stoichiometric second layer.
Eeh and Liu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a non-stoichiometric second layer, as taught by Liu, in order to lower the contribution to the resistance x area value of the magnetic device (see Liu, [0042]).
Regarding claim 10, Eeh in view of Wang and Liu teaches the device of claim 9.
2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite (see discussion on claim 9 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.
Regarding claim 11, Eeh in view of Wang and Liu teaches the device of claim 9.
Eeh discloses the second ferromagnetic layer (130) (see Eeh, FIG. 14, [0124]).
Eeh in view of Wang and Liu does not explicitly teaches the process step “a thickness equal to or greater than 89% a thickness before the second layer is provided” of the product-by-process limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” of claim 5 (note that the process step describes providing the second layer and changing thickness of the second ferromagnetic layer). 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the stoichiometric first layer (see page 16 of the specification of the instant application). Since Eeh in view of Wang and Liu already teaches the stoichiometric first layer, the limitation “wherein the second ferromagnetic layer has a thickness equal to or greater than 89% a thickness before the second layer is provided” is obvious over Eeh in view of Wang and Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811